



Exhibit 10.27


Executive Compensation Notification
Chief Financial Officer




Fiscal 2018 Compensation of Chief Financial Officer


Fiscal 2018 Base Salary and Bonus Plan: The table below sets forth the fiscal
2018 base salary and bonus for Mr. Wheat.


 
 
 
 
Annual Base Salary
 
Discretionary Bonus Plan
Name
 
Office
 
Fiscal 2018
 
Fiscal 2018
Bill W. Wheat
 
Executive Vice President and CFO
 
$500,000
 
See Note II



Note II: Other Long-Term Benefits.


The Board of Directors may award discretionary bonuses to Mr. Wheat based on his
performance in fiscal 2018. In addition, Mr. Wheat may participate in two
separate deferred compensation plans. The first plan allows the executive to
make voluntary income deferrals. The second plan is a promise by the Company to
pay benefits to the executive. If the executive is employed by the Company on
the last day of the fiscal year (for example September 30, 2018), then the
Company will establish a liability equal to 10% of his annual base salary as of
the first day of the fiscal year (for example October 1, 2017). This liability
will accrue earnings in future years at a rate established by the administrative
committee.


Time Restricted Stock Units: On November 2, 2017, the Compensation Committee
approved an award of restricted stock units (“Time Vesting RSUs”) pursuant to
the Company's 2006 Stock Incentive Plan, as amended and restated ("2006 Plan"),
to Mr. Wheat in the following amount:
Name
 
Office
 
Number of Time Vesting
Restricted Stock Units
Bill W. Wheat
 
Executive Vice President and CFO
 
40,000



The Time Vesting RSUS vest equally over a three-year period ending November 2,
2020.





